Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered November 2, 2012, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to burglary in the second degree and waived his right to appeal. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to 5V2 years in prison to be followed by five years of postrelease supervision. He was sentenced accordingly and now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, PJ., Stein, Garry, Rose and Lynch, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.